                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 1 of 9

                                                                  The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                        DEFENDANT THE GEO GROUP, INC.’S
11                                              MOTION FOR RECONSIDERATION OF
              Plaintiffs/Counter-Defendants,    ORDER ON CROSS MOTIONS FOR
12                                              SUMMARY JUDGMENT (ECF 280)
     v.
13
     THE GEO GROUP, INC.,
14                                              DATE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.       April 21, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.'S MOTION                           AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                       1900 Sixteenth Street, Suite 1700
                                                                      Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                             Telephone: 303-260-7712
     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 2 of 9




 1            Defendant The GEO Group, Inc. (“GEO”) respectfully moves for reconsideration of the

 2   Court’s April 7, 2020 Order on Cross Motions for Summary Judgment (“Order”). ECF 280. Local

 3   Civil Rule 7(h)(1) authorizes reconsideration upon a showing of an “error that is plain and

 4   indisputable, and that amounts to a complete disregard of the controlling law or the credible evidence

 5   in the record.” Casteel v. Charter Commc’ns Inc., No. C13-5520 RJB, 2014 WL 6751219, at *1

 6   (W.D. Wash. Dec. 1, 2014) (emphasis added). This standard is met here.

 7                                              ARGUMENT

 8           A.      The Court Did Not Address GEO’s Derivative Sovereign Immunity Defense,
          but Instead Ruled Upon An Argument Not Raised In GEO’s Motion.
 9
10            Rather than address the derivative sovereign immunity (“DSI”) argument in GEO's Motion—

11   which is wholly unrelated to GEO’s authority to pay some amount more than $1 per day—the Court

12   repeated, nearly verbatim, its prior ruling from the State of Washington’s case where different DSI

13   arguments and facts were at issue. Compare ECF 280, 18-19 with State of Washington v. GEO, ECF

14   288, 9 (August 6, 2019). GEO provides a brief summary of the argument not addressed by the Court

15   here, while referring the Court to GEO’s briefing for a complete description of the argument. See

16   ECF 227, 22-25; 278, 11. GEO’s contract with ICE requires it to operate the Voluntary Work

17   Program (“VWP”). 229-1, 82. It also states that detainees cannot be employees, and forecloses

18   detainees from becoming employees by requiring certifications that would be impossible for any

19   detainee to complete. Id.; see also ECF 227, 4. There is no discretion in the contract to for detainees
20   to be employees, yet Plaintiffs’ argument would require GEO to make detainees employees, since

21   only employees are entitled to a minimum wage. Summary judgment is therefore appropriate.

22   B.       The Court Disregarded Evidence in the Record Regarding GEO’s WMWA Defense.

23            The Court “complet[ly] disregard[ed] . . . credible evidence in the record” in reaching the

24   conclusion that detainees do not fall within the scope the Resident Exception to the Washington

25   Minimum Wage Act (“WMWA”). 49.41.10(3)(j). The Court erroneously stated that “GEO fail[ed] to

26   point to any facts which support the notion that the detainees’ duties require that they sleep or reside

27   at the NWDC.” ECF 280, 12 (emphasis added). To the contrary, GEO presented ample factual
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                    AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                           1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                    Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                             Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 3 of 9




 1   support, which Plaintiffs do not contest. As demonstrated by the record, GEO, in connection with

 2   ICE, develops and determines the relevant duties for each VWP position—including that all

 3   participants must be detainees who live and sleep at the facility to be eligible to participate in the

 4   VWP. See ECF 227, 4,9; PBNDS § 5.8; ECF 229-3, Johnson Dec. ¶¶ 12, 23-23; ECF 228, Dec. of

 5   Scott ¶¶ 4-6. The duties that the individuals in the VWP perform are specifically crafted by GEO and

 6   ICE to reduce the negative impacts of confinement. PBNDS § 5.8. The purpose of the program and

 7   this value would be lost if the positions were open to individuals who didn’t live and sleep at the

 8   NWIPC, as it would do little to curb idleness or increase morale to have detainees watch other

 9   individuals perform the VWP tasks. GEO also presented evidence demonstrating that the VWP
10   requires on-site presence at all times, as the exact timing of each task is unknown on any given day.

11   ECF 274, 10. It would be logistically unworkable to have individuals performing VWP tasks who

12   lived offsite and would make little sense to have someone travel to the facility just to, for example,

13   place spoons on a tray at each meal. ECF 274-5. Thus, living and sleeping in the facility is a

14   requirement for participation in the program. The most salient facts the Court disregarded are listed,

15   in full, in the attached Exhibit A.

16            There is no question the VWP duties and requirements are set by GEO and ICE. ECF 229-3.

17   Even Plaintiffs agree that GEO defines the duties and requirements for the VWP. ECF 279, 7 (“GEO

18   develops and manages the VWP”). The WMWA does not list certain tasks or duties that would not

19   qualify for the exemption; rather, the statute exempts individuals, who are on notice that the position
20   for which they are applying is not open to individuals who do not sleep or reside at the place where

21   the tasks are performed.1 The critical inquiry is whether the party soliciting the work (and providing

22   lodging as part of the arrangement) decides to require that anyone who occupies the position live and

23   sleep onsite. Here, GEO (and ICE) has done just that.

24

25
     1
       This reading is also consistent with the Washington Court of Appeals analysis of the Resident Exception: “In none of
26   these categories does coverage vary from hour to hour depending upon the type of activity in which an employee is
     momentarily engaged.” Strain v. W. Travel, Inc., 117 Wash. App. 251, 255 (2003). If particular duties governed the
27   analysis, an employee could be exempt from moment to moment.

     DEFENDANT THE GEO GROUP, INC.'S MOTION                                             AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                                    1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                             Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                                      Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 4 of 9




 1            In the face of this significant evidence, Plaintiffs did not point to a single piece of evidence

 2   that would lead a trier of fact to find in their favor. ECF 272 15-18. This much is clear from their

 3   briefing on this issue, which fails to include even one citation to evidentiary support for their

 4   position. ECF 272 15-18. Thus, the record is undisputed that GEO requires that individuals be

 5   detained, and live and sleep at the facility, as a prerequisite to their participation in the VWP. ECF

 6   227, 4, 10. Once detainees are no longer living at the facility, they cannot continue to participate in

 7   the program. No. 227, 10. GEO has never permitted an individual who did not live and sleep at the

 8   facility to participate in the program. Dkt. No. 227, 10. Accordingly, reconsideration is warranted.

 9   C.     The Court Plainly Erred                  in   Adjudicating      GEO’s           Direct-Regulation
     Intergovernmental-Immunity Defense.
10

11            This Court also made two related, plain errors in adjudicating GEO’s direct-regulation

12   defense. It stated that “[t]here are, at least, material issues of fact on whether GEO should be

13   considered ‘the federal government itself’ for immunity purposes,” and it appears to have done so

14   out of concern that “GEO’s claim would mean that no State or local laws would apply to it.” ECF

15   280, 17. But under the direct-regulation doctrine, a federal contractor is regarded as the same as the

16   federal government itself as a matter of law. Boeing Co. v. Movassaghi, 768 F.3d 832, 844 (9th Cir.

17   2014) (“[t]he federal government’s decision to hire Boeing to perform the cleanup rather than using

18   federal employees does not affect our immunity analysis on this ground); see also United States v.

19   California, 921 F.3d 865, 882 n.7 (9th Cir. 2019) (“[f]or purposes of intergovernmental immunity,
20   federal contractors are treated the same as the federal government itself.”). Nor does this prove too

21   much, since the direct-regulation doctrine of intergovernmental immunity only applies where the

22   federal government can prevail on the merits, where the law “directly interferes with the functions of

23   the federal government,” Boeing, 768 F.3d at 842; that is, where the interference is substantial.

24   Intergovernmental immunity does not immunize the Federal Government or its contractors from

25   every form of state and local regulation. Here, there can be no question that application of minimum-

26   wage requirements substantially interferes with federal operations by “mandat[ing] the ways in

27   which [GEO] renders services that the federal government hired [GEO] to perform.” Id. Contrary to
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                     AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                            1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                     Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                              Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 5 of 9




 1   the Court’s statement that classifying detainees as employees would not “replace or add contractual

 2   requirements” for operating the VWP, classifying detainees as “employees” would require a

 3   complete overhaul of the GEO-ICE contract and the federal government’s directives.2 GEO would

 4   be required to negotiate a revised staffing plan with ICE to both increase the number of staff

 5   administering the program, ECF 227, and to include all detainees as employees—which, would

 6   either change the cost of GEO-ICE contract or altogether eliminate the VWP. ECF 22, 55; ECF 227,

 7   17. Thus, the Court’s ruling that there are “material issues of fact” as to whether GEO is the same as

 8   the federal government for purposes of the direct-regulation doctrine of intergovernmental immunity

 9   is an incorrect statement of law and therefore should be reconsidered.
10       D. This Court Disregarded Binding Supreme Court Precedent.

11            The Court also concluded that there “are issues of fact as to whether these various programs

12   are sufficiently similar to the VWP to show discrimination.” ECF 280. The Court did not explain how

13   it determined, as a matter of law, which comparators were relevant to its intergovernmental immunity

14   analysis. Instead, it (incorrectly) assumed that the proper comparators for the intergovernmental

15   immunity analysis are private State contractors. This conclusion contravenes controlling Supreme

16   Court precedent and therefore constitutes manifest error. The issue of what institutions are

17   appropriate comparators is a key legal issue that must be resolved before trial. Thus this Court should

18   revisit its Order to, at a minimum, make the requisite legal findings prior to trial.

19        Dawson v Steager provides the legal analysis for identifying the appropriate comparators for
20   purposes of the intergovernmental immunity analysis. 139 S. Ct. 698, 705, 203 L. Ed. 2d 29 (2019). It

21

22
     2
       The federal government would need to eliminate or revise the certification requirements for all employees as discussed
23   above as they relate to DSI. Among the certifications all employees must submit to ICE, include a promise not to provide
     preferential treatment to one detainee over another, a promise not to disclose information from detainee’s immigration
24   cases unless expressly authorized by the contract, a promise not to socially interact with other detainees, a promise not to
     interact with the families of other detainees except as approved by the employee’s job description, and a promise not to
25   accept gifts from a detainee’s family members “no matter how trivial the gift, favor or service.” ECF 229, 62. And, if
     VWP participants were now “employees,” rather than providing all detainees an opportunity to reduce idleness and
26   improve morale, the fundamental underlying purposes of the VWP, only those with a social security number could
     participate. ECF 229, 63,71 (requiring all NWIPC employees to have a valid social security number); see also 8 U.S.C. §
27   1324a(a)(1)(A), (a)(2).

     DEFENDANT THE GEO GROUP, INC.'S MOTION                                                  AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                                         1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                                  Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                                           Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 6 of 9




 1   is not through competing factual evidence introduced by the parties. Rather, Dawson makes clear that

 2   the comparators in an intergovernmental immunity analysis are determined by the legislature. Id.

 3   “Whether a State treats similarly situated state and federal employees differently depends on how

 4   the State has defined the favored class . . . So how has West Virginia chosen to define the favored

 5   class in this case? The state statute singles out for preferential treatment retirement plans associated

 6   with West Virginia police, firefighters, and deputy sheriffs.” Id. (emphasis added). Here, the state

 7   statute at issue is the "Government Institution" exception to the WMWA, which defines the “favored

 8   class” as any “resident, inmate, or patient of a [Washington] state, county, or municipal correctional,

 9   detention, treatment or rehabilitative institution.” 49.46.10(3)(k); as modified by ECF 280,11. The
10   proper comparators for the federal detainees at the NWIPC are thus any “resident[s], inmates[s], or

11   patient[s]” covered by the statute, including, for example, residents of the Special Commitment

12   Center (“SCC”). Id.; see also ECF 272, 6 (conceding SCC is exempt from WMWA).

13            Directly contrary this clear directive from Dawson, the Court ruled that the focus should be

14   not on the State—the entity that clearly receives a benefit—but instead on the State’s private

15   contractors who may not receive a benefit under the statute.3 This ruling is in direct conflict with

16   Dawson:

17           “[T]he relevant question isn’t whether federal retirees are similarly situated to state
             retirees who don’t receive a tax benefit; the relevant question is whether they are
18           similarly situated to those who do.” 139 S. Ct. at 705–06 (internal citations omitted).

19   Thus, the proper comparison here is to those who receive the benefit as defined by the legislature.
20   Indeed, the same principles in Dawson were applied in North Dakota v. United States, 495 U.S. 423,

21   439 (1990). In North Dakota, the state-imposed regulations upon all liquor retailers within the state.

22   Id. Thus, the Court compared the Federal Government to all other liquor retailers in the State. Id.

23   Further, in North Dakota, like in Dawson (and here) the comparators were clear from the scope of the

24

25
     3
       The Court did not resolve whether the definition in 49.46.10(3)(k) covers private State contractors. Indeed, Plaintiffs
26   argue that private State contractors are not covered. If the Court were to determine private State contractors are not
     covered by the Government Institution exception, then Dawson makes plain that they are not the proper comparators
27   because they are not the “favored class” but rather the class that does not receive a benefit.

     DEFENDANT THE GEO GROUP, INC.'S MOTION                                                AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                                       1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                                         Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 7 of 9




 1   state statute drafted by the legislature.4 Here, the State (and its related entities) benefit from the

 2   Government Institution exception to the WMWA. As a result, the “favored class” is comprised of

 3   Washington State prisoners and civil detainees. 49.46.10(3)(k); as modified by ECF 280, 11. This

 4   analysis is consistent with Dawson’s explanation that “if a State exempts from taxation all state

 5   employees, it must likewise exempt all federal employees.” Dawson, 139 S. Ct. at 704. Substituting

 6   the relevant factors here, the comparison stands: “if a State exempts from [the WMWA] all state

 7   [detainees], it must likewise exempt all federal [detainees].” Id. Because the legal analysis in this

 8   Court’s ruling is in conflict with binding legal precedent, the Order constitutes manifest error.

 9   Accordingly, this Court should reconsider its Order. Had the Court addressed the clear legal
10   principles in Dawson, it would have correctly defined the comparators for the NWIPC’s detainees: all

11   Washington State detainees, regardless of contractor involvement. Had the Court applied the binding

12   legal principles from Dawson, under the Court’s undisputed facts, GEO is entitled to immunity.

13                                                     CONCLUSION

14            GEO respectfully asks this Court to reconsider its Order on the Cross Motions for Summary

15   Judgment and grant GEO’s Motion for the issues raised herein.

16            Respectfully submitted, this 21st day of April, 2020.

17                                                 By: s/ Colin L. Barnacle
                                                   AKERMAN LLP
18                                                 Colin L. Barnacle (Admitted pro hac vice)
                                                   Christopher J. Eby (Admitted pro hac vice)
19
                                                   Ashley E. Calhoun (Admitted pro hac vice)
20                                                 Adrienne Scheffey (Admitted pro hac vice)
                                                   1900 Sixteenth Street, Suite 1700
21                                                 Denver, Colorado 80202
22

23   4
       Once the comparators are identified, Dawson provides for a second step in the analysis where the court may consider
     whether there are “significant differences” between the detainees at the NWIPC and the detainees who are not entitled to
24   minimum wage under the Government Institution exception. Dawson, 139 S. Ct. at 705. Plaintiffs conflate this second
     step with the initial inquiry and ask this Court to find that there are significant differences between state-run institutions
25   and contractor-run institutions as a threshold matter. ECF 272, 23. This misreads Dawson. If all government contractors
     (state and federal) are not covered by the Government Institution exception, then they are, by definition, not proper
26   comparators. In any event, the record is clear that there are no significant differences between detainees at state-run and
     contractor-run facilities, including GEO and the SCC. In both facilities the detainees are in the civil custody of the
27   government and the facilities are performing a uniquely governmental function.

     DEFENDANT THE GEO GROUP, INC.'S MOTION                                                   AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                                          1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                                            Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 8 of 9




 1                                      Telephone: (303) 260-7712
                                        Facsimile: (303) 260-7714
 2                                      Email: colin.barnacle@akerman.com
                                        Email: christopher.eby@akerman.com
 3
                                        Email: ashley.calhoun@akerman.com
 4                                      Email: adrienne.scheffey@akerman.com

 5                                      By: s/ Joan K. Mell
                                        III BRANCHES LAW, PLLC
 6                                      Joan K. Mell, WSBA #21319
                                        1019 Regents Boulevard, Suite 204
 7
                                        Fircrest, Washington 98466
 8                                      Telephone: (253) 566-2510
                                        Facsimile: (281) 664-4643
 9                                      Email: joan@3brancheslaw.com
10                                      Attorneys for Defendant The GEO Group, Inc.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.'S MOTION                              AKERMAN LLP
     FOR RECONSIDERATION OF ORDER ON CROSS
                                                                     1900 Sixteenth Street, Suite 1700
     MOTIONS FOR SUMMARY JUDGMENT (ECF 280)                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                       Telephone: 303-260-7712

     52806018;1
                  Case 3:17-cv-05769-RJB Document 288 Filed 04/21/20 Page 9 of 9



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 21st day of April 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTION FOR RECONSIDERATION OF ORDER ON CROSS
 5   MOTIONS FOR SUMMARY JUDGMENT (ECF 280) via the Court’s CM/ECF system on
 6   the following:
 7   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 8   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 9   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
10   Seattle, Washington 98104
     Telephone: (206) 622-8000
11   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
12   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
13   Email: roe@sgb-law.com
14   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
15   P.O. Box 90568
     Nashville, Tennessee 37209
16   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
17   Email: andrew@immigrantcivilrights.com
18   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
19   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
20   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
21   Email: devin@openskylaw.com
22   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
23   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
24   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
25
     Attorneys for Plaintiffs
26
                                               s/ Nick Mangels
27                                             Nick Mangels
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 8                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     52806018;1
